November 6, 2012 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA NATIONAL CORPORATION ANNOUNCES NINE MONTH 2012 RESULTS New York, New York, November 6, 2012Leucadia National Corporation (NYSE: LUK) today announced its operating results for the nine month period ended September 30, 2012.Net income attributable to Leucadia National Corporation common shareholders for the nine month period ended September 30, 2012 was $400,300,000 ($1.62 per diluted common share) compared to net loss attributable to Leucadia National Corporation common shareholders for 2011 of $94,206,000 ($.39 per diluted common share). For more information on the Company’s results of operations for 2012, please see the Company’s Form 10-Q for the nine months ended September 30, 2012, which was filed with the Securities and Exchange Commission today. SUMMARY FOR LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) (Unaudited) For the Three Month For the Nine Month Period Ended September 30, Period Ended September 30, Revenues and other income $ Net securities gains $ Income from continuing operations before income taxes and income (losses) related to associated companies $ Income taxes Income from continuing operations before income (losses) related to associated companies Income (losses) related to associated companies, net of taxes ) ) Income (loss) from continuing operations ) ) Income from discontinued operations, net of taxes Gain (loss) on disposal of discontinued operations, net of taxes ) ) Net income (loss) ) ) Net (income) loss attributable to the noncontrolling interest ) Net (income) attributable to the redeemable noncontrolling interests ) – ) – Net income (loss) attributable to Leucadia National Corporation common shareholders $ $ ) $ $ ) Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations Gain (loss) on disposal of discontinued operations ) – ) Net income (loss) $ $ ) $ $ ) Number of shares in calculation Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations Gain (loss) on disposal of discontinued operations ) – ) Net income (loss) $ $ ) $ $ ) Number of shares in calculation
